Citation Nr: 1224483	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right ulnar neuropathy.  

3.  Entitlement to an evaluation in excess of 30 percent for residuals of shell fragment wound of the right (major) shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to May 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for acromioclavicular joint and rotator cuff insertion degenerative changes and assigned a 10 percent disability evaluation, and right ulnar neuropathy and assigned a 10 percent disability evaluation; and continued a 30 percent disability evaluation for shell fragment wound of the right shoulder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Board notes that the Veteran was last evaluated for his disabilities in January 2008.  While the passage of time does not necessarily require that an updated VA examination be conducted, the Board notes that since the Veteran was last evaluated there is evidence indicating a possible worsening of his symptoms.  See VAOPGCPREC 11-95 (April 7, 1995); Francisco v. Brown, 7 Vet. App. 55 (1994) (noting that where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern).  

For example, the January 2008 VA examination report reflects that the Veteran had constant daily pain in his right shoulder with limited motion and numbness in his fingers and worsening right hand grip.  Subsequent VA treatment records suggest that the Veteran has had a frozen right shoulder and that range of motion had decreased when compared to the measurements recorded at the January 2008 VA examination suggesting worsening of the Veteran's disabilities.   See e.g. VA treatment record dated October 2009.  Additionally, the VA records show that in addition to right hand/finger numbness, the Veteran was unable to hold things with his right hand.  See e.g. VA treatment record dated in November 2008.  Since the Veteran was last examined, he has also indicated that he has incapacitating episodes as a result of his disabilities.  Accordingly, the Board finds that updated VA examinations are necessary to determine the current severity of the Veteran's disabilities.  

In addition, the record reflects that the Veteran has continued to receive treatment at a VA Medical Center.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records and document in the claims folder all efforts to obtain the additional records. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2011).

2. Schedule a VA examination to determine the severity of the Veteran's service-connected right shoulder disabilities, i.e. residuals of shell fragment wound of the right (major) shoulder and acromioclavicular joint and rotator cuff insertion degenerative changes of the right shoulder.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail. 

The examiner should specifically identify each injured muscle group associated with the Veteran's service-connected right shoulder disability.  The examiner should determine the extent and current degree of impairment manifested by any muscle damage.  The examiner should also remark as to whether the disability associated with any affected muscle groups would be considered slight, moderate, moderately severe, or severe.  In this regard, the examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

Further, the examiner perform all indicated studies, including X-ray and range of motion studies in degrees.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also provide an opinion concerning the impact of the disabilities on the Veteran's ability to work. 

A complete rationale for any opinion expressed shall be provided. All findings and conclusions should be set forth in a legible report.

3. Schedule a VA examination to determine the severity of the Veteran's service-connected right ulnar neuropathy.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner designated to examine the Veteran.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.  

The examiner should comment as to whether the Veteran's right ulnar neuropathy is manifested by symptoms productive of either (a) mild incomplete paralysis, (b) moderate incomplete paralysis, (c) severe incomplete paralysis, or (c) complete paralysis of the relevant parts of the right upper extremity.  

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

A complete rationale for any opinion expressed shall be provided. All findings and conclusions should be set forth in a legible report.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


